Citation Nr: 9906583	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  95-31 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
classified as depression or bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1995 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico.

This case was previously before the Board in July 1997 at 
which time it was remanded for further evidentiary 
development.  Those actions have now been completed and this 
case is properly before the Board for adjudication upon the 
merits.

A review of the record reveals that service connection for 
emotionally unstable personality was denied by the RO in 
October 1970.  The veteran was notified of this determination 
and did not file a timely appeal.  In March 1994, the veteran 
submitted a claim for compensation benefits for depression.  
In Ephraim v. Brown, 82 F.3d 399, 401 (Fed.Cir. 1996), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") for the Federal Circuit 
concluded that a "newly diagnosed disorder, whether or not 
medically related to a previously diagnosed disorder, can not 
be the same claim when it has not been previously 
considered." The Court of Appeals for the Federal Circuit 
stated that "[a] claim that could not have been adjudicated 
prior to the original notice of disagreement, because all or 
a significant element of that claim had not yet been 
diagnosed, is a new claim although both the new and the prior 
diagnosis relate to mental disorders." Ephraim, 82 F.3d, at 
402.

In light of the fact that the veteran's original claim for 
service connection for a nervous disability was denied on the 
basis that he had an emotionally unstable personality, which, 
by regulation, is not a disease or disability for which VA 
compensation benefits may be granted, and since there are new 
psychiatric diagnoses now of record, the Board will consider 
these as new claims. Thus, the Board will characterize the 
issue for appellate review as set forth on the cover page.

In the July 1997 remand, the issue of entitlement to a 
permanent and total disability rating for pension purposes 
was remanded for further evidentiary development.  In May 
1998, the RO granted entitlement to nonservice-connected 
pension, effective March 1994.  Accordingly, this issue is 
not before the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.

2.  There is no medical evidence of a nexus between any 
current psychiatric disorders and the veteran's service.


CONCLUSION OF LAW

The veteran's psychiatric disorders were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded in accordance with 38 U.S.C.A. § 5107 (West 1991) in 
that his claim is plausible based upon the clinical evidence 
of record and the evidentiary assertions provided by the 
veteran that are within the competence of lay party.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990);  King v. Brown, 5 Vet. 
App. 19 (1993).  Once it has been determined that a claim is 
well grounded, VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to that claim.  
38 U.S.C.A. § 5107.

In this regard, VA out-patient records and private treatment 
records from December 1989 to February 1998 reflect treatment 
for various disabilities, including depression, bipolar 
disorder, mood swings, unstable emotions, and alcohol abuse.

Moreover, the veteran underwent VA examinations in June 1970, 
July 1994, and May 1998.  Therefore, the Board is satisfied 
that all available relevant evidence is of record and that 
the statutory duty to assist the veteran in the development 
of evidence pertinent to this claim has been met.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (1998).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

A review of the veteran's service medical records reveals 
that, during his January 1969 enlistment examination, no 
history of depression or excessive worry was noted.  The 
veteran was psychiatrically evaluated as normal.  In November 
1969, the veteran reported a history of frequent trouble 
sleeping and depression or excessive worry.  The veteran 
noted that he had depression, worried a lot, and had trouble 
sleeping in the Army.  In January 1970, the veteran was 
psychiatrically hospitalized.  The veteran's diagnoses were 
emotionally unstable personality, chronic, severe, manifested 
by ineffectiveness and undependable judgment when facing 
stress with fluctuating emotional attitudes and poor social 
adaptation.  The examiner noted that the external 
precipitating stress was minimal, routine military duty.  The 
examiner further noted a premorbid personality and 
predisposition which was moderate with a long history of poor 
social adaptation including many terms in the detention home 
and frequent encounters with the police prior to active duty.  
The examiner noted that the degree of psychiatric impairment 
was marked and that the veteran was administratively 
unsuitable for military duty.

The examiner commented that the veteran had been in service 
since August 1969 and that his overall military adjustment 
was poor and that he had four or five Article 15's and three 
absent without leave (AWOL) charges.  The examiner described 
the veteran's previous social adjustment prior to service and 
noted that the veteran joined the military rather than face a 
jail sentence of approximately one year.

The records reflect that the veteran's admitting diagnosis 
was depressive reaction.  The veteran took an overdose of 
over-the-counter sleeping pills prior to his admission.  His 
discharge diagnoses included emotionally unstable 
personality, chronic, severe; manifested in ineffectiveness 
and undependable judgment when facing stress with fluctuating 
emotional attitudes and poor social adaptation.

In March 1970, the veteran filed his original claim for 
service connection for nervousness.

During a June 1970 VA examination, the examiner noted that 
the veteran had been psychiatrically hospitalized for two 
months and was recently discharged from service.  The veteran 
reported that he was unable to get along with others and that 
he did not like the way things were done in the military.  He 
complained of being irritable, easily mad, and short 
tempered.  He reported past drug abuse and flashbacks.  After 
examination, the examiner's diagnosis was emotionally 
unstable personality by history without any present 
psychiatric disability.
In an October 1970 rating action, the RO noted that the 
veteran was diagnosed both in service and in the June 1970 
examination as an emotionally unstable personality.  There 
was no evidence of present psychiatric disability and the RO 
denied entitlement to service connection for emotionally 
unstable personality.

In March 1994, the veteran filed a claim for service 
connection for manic depression.  He noted that the date of 
onset was unknown.  In a May 1994 statement to the RO, the 
veteran reported that he was first diagnosed with manic 
depression during his hospitalization in service.

During a July 1994 VA mental disorders examination, the 
veteran's claims file was unavailable for review.  The 
veteran denied any psychiatric problems prior to service.  He 
reported that he began to feel "real depressed" after basic 
training in service.  He was hospitalized in 1969 after a 
suicide attempt by overdose.  He reported that he was 
diagnosed with manic depressive illness.  He stated that he 
was chronically depressed after service and was unable to 
work.  He also stated that he had been injured in a 1987.  He 
described drinking only occasionally although he had a couple 
of "DWI's."  He described chronic depression and suicidal 
ideation although he had no immediate plan.

After examination, the examiner noted that the veteran had 
symptoms of a chronic depressive disorder punctuated rarely 
by a week or two of feeling high to the point where he could 
not sit still and felt really hyper and needed very little, 
if any, sleep.  The veteran also, had a problem with chronic 
pain due to a back injury and his knees.  A history of 
alcohol abuse was noted.  The examiner's diagnoses included 
bipolar disorder type II (depressed).  The veteran's highest 
level of function as regard to his psychiatric symptoms was 
around the 50 percent range.  The level of his stressor was 
moderate to significant on the basis of his current health 
problems and financial stressors, as well as his 
psychological isolation and anhedonia.

In an April 1995 decision, the RO denied entitlement to 
service connection for depression.  The veteran filed a 
timely notice of disagreement (NOD) in June 1995 and 
perfected his appeal in August 1995.  He noted in his 
substantive appeal that he was diagnosed as manic depressive 
with a passive-aggressive personality during service and that 
the VA stated that he only had a personality disorder.  He 
noted that he took medication to control his moods and that 
he experienced periods where he was verbally and physically 
abusive.

Of record are VA out-patient treatment records from June 1994 
to August 1995 which reveal treatment for various 
disabilities.

Private medical records from December 1989 to February 1998 
are associated with the claims file.  In January 1993, the 
veteran was treated for mood swings that had increased since 
a 1987 car accident and due to periodic drinking.  The 
veteran's diagnosis was bipolar disorder, by history.  In 
March 1993, the examiner noted that the veteran's problem was 
unstable emotions.  In November 1993, the veteran reported no 
subjective complaints and was emotionally stable.  

A December 1997 statement from M. Sievert, M.D., states that 
the veteran was diagnosed with bipolar disorder in 1970 at 
the VAMC and had been on medication for depression, pain, and 
sleep.  The veteran was not presently taking medication.  The 
veteran described his symptoms as like being on a roller 
coaster with increased energy, racing thoughts, decreased 
need for sleep, irritability, sadness, hopelessness, 
helplessness, apathetic feelings, and anhedonia.  The veteran 
had put a gun to his head six month before.  His energy was 
nonexistent, his sleep increased, his appetite decreased and 
he had to force himself to concentrate.  However, the veteran 
was not presently suicidal or homicidal.  The examiner's 
assessment was bipolar.  The Board notes that the statement 
was not on a professional letterhead.

The case was subsequently forwarded to the Board for review.  
In a July 1997 remand, the Board sought additional 
evidentiary development.
The veteran's Social Security Administration (SSA) disability 
records are associated with the claims file.  It appears that 
the veteran's disability benefits are based upon his 
inability to maintain gainful employment due to a low back 
disability.

In May 1998, the veteran underwent VA psychological testing.  
The examiner reviewed the veteran's claims file.  The 
examiner recounted the veteran's psychiatric history 
including his in-service treatment and post-service 
examinations.  The examiner noted that the veteran's reported 
history and the available documented history were in 
contrast.  The examiner noted that this was important since 
the particular pieces of information could reasonably be 
expected to mislead the examiner during an evaluation for a 
mental disorder.  The examiner also noted that the veteran 
denied excessive drinking and drug use although, there was 
evidence in routine medical notes from 1993 that the veteran 
had periodic alcohol abuse.

The veteran reported that his bipolar disorder was a result 
of exposure to chemical agents during the military.  The 
examiner noted, however, no delusional attachment to this 
belief.  The veteran underwent a clinical interview and 
Minnesota Multiphasic Personality Inventory 2 (MMPI) testing 
and Beck Depression Inventory (BDI) testing.  The results of 
both profiles were invalid.  The examiner noted that the type 
of responding style such as the veteran's may occur when 
individuals are attempting to place themselves in an 
unfavorable light or are exaggerating their symptoms as a cry 
for help.  The examiner considered the diagnoses of substance 
abuse, bipolar affective disorder, major depression, 
depression related to a physical condition, cyclothymia, and 
antisocial personality disorder.  She then outlined her 
findings as they related to each of the above-mentioned 
diagnoses.

The examiner noted that based on the veteran's self-report, 
he clearly met the criteria for the diagnosis of alcohol 
dependence, episodic pattern.  She noted that it was likely 
that the veteran met the criteria for cannabis dependence 
although, his reports about his last use conflicted.  He met 
the criteria for cocaine dependence in remission and 
polysubstance abuse in remission.

The examiner clearly stated that the veteran did not meet the 
criteria for bipolar affective disorder.  She acknowledged 
the veteran's complaints of racing thoughts, decreased need 
for sleep, and hyperactivity but, noted that the veteran's 
symptoms were neither the intensity or duration necessary for 
a diagnosis of hypomania or mania.  Regarding the veteran's 
complaints of sadness and lack of ambition, the veteran's 
depressive symptoms were not of sufficient severity or 
duration to merit a diagnosis of a major depressive episode.  
The veteran specifically denied symptoms of hypomania and 
mania, which would have indicated a diagnosis of bipolar 
disorder.  The examiner stated that that in an individual 
with an active substance abuse disorder, a diagnosis of a 
serious mental condition, such as bipolar disorder, should 
not be given unless substances were ruled out as a cause of 
the mood dysfunction.  The examiner stated that in this case, 
alcohol could not be presently ruled out as a proximal cause 
of the mood disorder.  The criteria for a diagnosis of a 
mental disorder specifically disallowed the diagnosis to be 
given when the symptoms could be explained by a substance 
abuse disorder.  Therefore, a sustained period of abstinence 
was optimal before a diagnosis could be made.

The veteran did meet the criteria for cyclothymia however, 
the examiner noted that this diagnosis should be deferred in 
the presence of alcohol use disorder.  The examiner 
reiterated that the veteran's depressive symptoms were not 
sufficient in intensity, duration, or number to indicate a 
diagnosis of major depressive disorder.  The examiner stated 
that the veteran met the criteria for antisocial personality 
disorder.  She noted that the veteran had been arrested 
numerous times and exhibited no regrets for his violence 
perpetrated upon others.  He verbalized a reckless disregard 
for the safety of others by his repeated behavior of driving 
while intoxicated and was overtly proud of the fact that he 
was able to manipulate  the legal system to avoid the 
consequences of his behavior.  The examiner pointed out that 
the veteran attempted to deceive the examiner many times 
during the interview, often later acknowledging the deceit 
when the facts were provided from his chart.  Finally, the 
examiner noted that the veteran's antisocial behavior 
occurred without regard to the main episodes that the veteran 
described.

The examiner opined that the veteran may or may not meet the 
criteria for a diagnosis of depression related to a medical 
condition.  The veteran's current substance abuse precluded a 
diagnosis of mood disorder.  The examiner did note, however, 
that if the veteran was found to have a verifiable medical 
condition and his depression persisted after a period of 
abstinence, then the diagnosis should be considered.  The 
examiner concluded that the veteran did not exhibit a 
psychiatric disability and further, there was no evidence 
that any stressor in the veteran's military service would be 
expected to cause a psychiatric disability.  The examiner's 
final diagnoses included alcohol dependence, polysubstance 
dependence, in remission, cannabis dependence, remission 
unknown, and antisocial personality disorder.  

Also in May 1998, the veteran underwent a VA mental disorders 
examination.  The claims file was available for review.  The 
examiner referenced the earlier May 1998 psychological 
examination and did not repeat the veteran's clinical 
history.  The veteran complained of a pattern of mood swings 
with his high periods lasting three or four days with about 
two days of feeling normal in between.  He described staying 
up for days during his high periods and increased sleep, 
fatigue, social isolation, and suicidal thoughts during his 
low periods.  He described risk taking behavior during his 
depressed periods such as driving too fast.  The veteran 
admitted heavy alcohol use but he saw this as secondary to 
his perceived mood problems.  The veteran described past drug 
use and treatment for his substance abuse and perceived mood 
problems.  The examiner's diagnoses included alcohol 
dependence, still an active problem at the time of the 
evaluation, history of polysubstance dependence, rule out 
bipolar disorder or cyclothymia, and antisocial personality 
disorder as suggested by the psychological test results.    

The examiner noted that he did not feel it was possible to 
adequately diagnose a mood disorder, either bipolar disorder 
or cyclothymia or a depressive disorder, in light of the 
veteran's active alcohol problem.  The examiner noted that 
the veteran's symptoms could be consistent with either 
bipolar disorder or cyclothymia but could also be explained 
by the veteran's alcohol use.  The examiner concurred with 
the psychological examiner's statement that there was no 
information that would suggest that anything in the veteran's 
military service led to any alleged mood disorder.  

To summarize, the veteran maintains that his mental disorders 
began in service.  He asserts that at present, he has manic 
depression and bipolar disorder.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease of disability or an event.  
However, when the determinative issue involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the veteran possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his current mental disorders are related to service is not 
competent evidence.   

Service medical records reveal treatment for emotionally 
unstable personality, chronic, severe; manifested in 
ineffectiveness and undependable judgment when facing stress 
with fluctuating emotional attitudes and poor social 
adaptation.
The most recent VA mental disorders examinations are in April 
1998.  It is apparent that the VA examiners conducted 
exhaustive reviews of the veteran's complaints and findings 
relating to mental disorders prior to formulating their 
medical opinions that the veteran did not exhibit a 
psychiatric disability and that there was no evidence that 
any stressor in the veteran's military service would be 
expected to cause a psychiatric disability.  The examiners 
noted that the veteran did not meet the criteria for major 
depressive episodes and bipolar disorder.  The examiners 
referenced the veteran's alcohol dependence and stated that 
no present mental disorders diagnoses could be made.  Thus, 
there is a greater probative weight of medical evidence that 
does not support a nexus between the veteran's service and 
current complaints of depression and bipolar disorder; 
therefore the claim for entitlement to service connection for 
a psychiatric disorder to include depression or bipolar 
disorder is denied.  



ORDER

The claim for service connection for a psychiatric disorder, 
to include depression or bipolar disorder is denied.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

- 11 -


- 10 -


